—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated July 2, 1998, the petitioner appeals from (1) an order of the Supreme Court, Orange County (Owen, J.), dated January 14, 1999, which denied its petition and granted the respondent’s cross petition to confirm the award, and (2) a judgment of the same court, entered February 8, 1999, upon the order.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the proceeding (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
A judgment confirming an arbitrator’s award may not be vacated unless it is violative of a strong public policy, is totally irrational, or clearly exceeds specifically enumerated limitations on the arbitrator’s power (see, Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907). Public policy considerations weigh in favor of affirming an arbitrator’s award (see, Matter of Local Div. 1179 [Green Bus Lines], 50 NY2d 1007). The instant case presents no grounds for vacatur. S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.